Citation Nr: 9931490	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  94-42 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than January 2, 
1991, for a 60 percent disability evaluation for Crohn's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
February 1970.

The veteran brought a timely appeal to the United States 
Court of Veterans Appeals (since redesignated the United 
States Court of Appeals for Veterans Claims, hereafter 
referred to as the Court) from a March 31, 1997, Board 
decision that denied an effective date earlier than January 
2, 1991, for a 60 percent evaluation for Crohn's disease.  
The Court, in December 1998, vacated that portion of the 
Board's decision that denied the benefit sought for the 
period of May 1972 to January 1991 and remanded the case to 
the Board for another decision, taking into consideration 
matters raised in the Court's order.  The Court affirmed the 
Board decision to the extent that it denied entitlement to a 
rating in excess of 30 percent for the period of February 
1970 to May 1972.

The Board in June 1999 advised the veteran's recently 
retained representative at this stage of the appeal of the 
opportunity to submit additional evidence or argument in 
support of the appeal.  The representative in October 1999 
advised the Board, in essence, that the appeal should be 
referred to a member of the Board.  The Board has accepted 
this request as evidence of the veteran's intention to have 
the appeal considered on the record. 


FINDINGS OF FACT

1.  From May 1972 to January 1991, the veteran's Crohn's 
disease was manifested by severe symptoms that produced more 
or less constant abdominal distress.

2.  During the period of May 1972 to January 1991, the 
veteran's Crohn's disease did not render the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfere with employment, or require frequent inpatient care 
as to render impractical the application of regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 2, 
1991, for a 60 percent disability evaluation for Crohn's 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991 & Supp. 1999);  38 C.F.R. §§ 3.321(b)(1), 3.400, 
4.1, 4.7, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7319 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As noted previously, the Court affirmed that portion of the 
Board's March 31, 1997, decision that denied entitlement to a 
rating in excess of 30 percent for Crohn's disease from 
February 1970 to May 1972.  The Board will refer to the 
evidence from that period to the extent that it is pertinent 
to the matter on appeal.

The veteran's service medical records show a medical board in 
November 1969 reported the diagnosis of regional ileitis, 
although the narrative summary mentioned regional enteritis 
as the basic disease.  A physical evaluation board in 
December 1969 reported regional enteritis manifested by 
anemia, intermittent, abdominal pain and gastrointestinal 
bleeding.  The typed information indicating a severe 
disability rated to VA disability codes 7325/7319 was changed 
by hand to reflect moderately severe disability rated to VA 
disability code 7399/7323.  A VA medical examiner in April 
1970 reported the diagnosis of regional enteritis.  

The RO in July 1970 considered the aforementioned evidence 
when it granted service connection for regional enteritis and 
rated the disability under Diagnostic Code 7325 criteria.

Thereafter, the report of VA hospitalization in July 1970 
showed a diagnosis of regional ileitis by history.  T. W., 
M.D., also reported the diagnosis of regional ileitis, in 
late 1970.  Another physician reported regional enteritis and 
that diagnosis was also reported after VA hospitalization in 
late 1970.  A VA rating decision in early 1971 did not refer 
to a specific rating code in continuing the previous 
disability evaluation.

Dr. T.W. in early 1972 reported the diagnosis of regional 
enteritis with bowel obstruction.  Other contemporaneous non-
VA treatment records refer to regional ileitis with bowel 
obstruction.  

Thereafter, in May 1972, the RO rated the veteran's 
disability 30 percent under Diagnostic Code 7399-7319 
criteria.  The disability was rated as regional enteritis 
with right hemicolectomy and resection of the terminal ileum.  
The veteran's April 1972 correspondence was accepted as a 
claim for increase.  

A VA medical examiner in April 1973 once again reported the 
diagnosis of regional enteritis.  The veteran indicated on 
the examination form that he had worked since September 1974 
as a night watchman and had lost two days of work.  He also 
identified the medical treatment providers for regional 
enteritis since 1970.  The veteran's main complaint was of 
frequent stools, maximum of four or five a day, soft in 
character and at times watery.  The frequency correlated to 
the amount eaten and appetite.  He said his weight remained 
fairly constant and he complained of feeling run down and 
lacking energy.  He had a normal anorectal examination and a 
slight amount of tenderness on deep palpation of the right 
lower quadrant of the abdomen.  Laboratory analysis was also 
obtained.

The RO in May 1973 reviewed this evidence and reduced the 
rating to 10 percent prospectively, citing the rating scheme 
relied on in May 1972.  Submitted with the following report 
was a statement from the veteran disagreeing with the 
reduction and seeking at least the restoration of the 30 
percent rating.    

In a June 1973 statement from Dr. T.W. it was reported that 
the veteran was seen monthly for his active disease, with the 
established diagnosis of regional ileitis.  He had six to ten 
explosive watery stools daily that markedly limited his 
freedom of action and activity.  He had strength and energy 
was at a fair to poor level.  He was closely monitored for a 
malabsorption problem that often developed after ileal 
resection.  

The RO in August 1973 restored the 30 percent evaluation 
under the established rating scheme.  A VA examiner in 
December 1973 once again reported the diagnosis of regional 
enteritis.  The veteran reported that he was in his sophomore 
year of college and had worked 24 hours a week as a stock 
clerk for the previous two months.  He described his 
treatment and symptoms that included approximately five 
watery stools a day and poor strength and indurance.  It was 
the examiner's belief that the veteran's weight fluctuated 
around 160 pounds.  Laboratory analysis was also obtained.  

The RO in January 1974 continued the 30 percent rating.  The 
veteran was notified of the determination by letter dated in 
February 1974.  The record includes correspondence through 
1990 related to other VA benefit matters.  A marriage 
certificate dated in 1990 shows the veteran reported his 
usual occupation was as a mail carrier for the postal 
service.  

The next pertinent communication received from the veteran 
was his correspondence in February 1991 that was accepted as 
a claim for increase.  He reported that he was currently 
rated 30 percent for Crohn's disease and that the disability 
now forced him to reduce his working time to four hours a 
day.  

A record of non VA medical treatment beginning January 2, 
1991, was received that included a report of biopsy of the 
ilioascending colon that was interpreted as showing a small 
bowel stricture of unknown etiology and no Crohn's colitis.  
A surgical consultation report in February 1991 noted the 
veteran had a history of Crohn's disease and reportedly did 
well for a period of time after surgery in 1972.  

For the past few years the veteran had had occasional 
episodes of chronic cramps and diarrhea that were anywhere 
from one to two, or four to six, times a day.  He noticed no 
blood in the cramping and for the past several years he had 
treated himself occasionally with Imodium with minimal to 
moderate improvement.  His crampy abdominal pain and diarrhea 
had not subsided but he had no significant fevers or weight 
loss.  He appeared well nourished, well developed and in 
relatively good physical condition.  The assessment was 
regional enteritis.  

The report of hospitalization in March 1991 noted that since 
the resection in 1972, the veteran had occasional episodes of 
diarrhea and abdominal cramping with the cramping much worse 
over the previous six months.  It was noted he was a postal 
service clerk and carrier, and had worked in construction and 
traveled to Europe in 1981 and 1984.  He currently had 
occasional diarrhea one or two times a day controlled with 
Imodium.  The postoperative diagnosis was Crohn's disease 
involving the terminal ileum.  

The RO in June 1991 continued the 30 percent rating under 
Diagnostic Code 7319 criteria.  The narrative appeared to 
discuss criteria for higher ratings without identifying the 
referenced rating schedule provisions.  The veteran was 
notified of the determination by letter dated in July 1991.

On a VA examination in August 1991, the veteran reported that 
he worked as a letter carrier/clerk from May 1975 to January 
1984 and January 1985 to the present.  He reported work at 
"various jobs" from 1970 to 1975.  He stated that he had 
lost 70 days of work in the past year because of bowel 
resection, flare ups of Crohn's disease and migraine.  He 
reported treatment providers for Crohn's disease since 1970.  
The examiner noted that after the surgery in 1972, the 
veteran reportedly improved somewhat.  He continued treatment 
with medication and had periodic flare ups of his symptoms.  
In 1991 he began to develop symptoms of bloating after 
eating, gas and diarrhea and the diarrhea became worse.  He 
underwent further resection of the bowel in 1991 and 
reportedly had felt worse overall since.  




The veteran reported four to six diarrhea stools a day with 
appearance of fat globules and mucous.  It was also reported 
that a recent study did not show any major abnormality.   He 
was 73 inches in height and he weighed 181 pounds.  There was 
tenderness of right lower quadrant of the abdomen and 
laboratory analysis was normal.  The diagnosis, in essence, 
was Crohn's disease, status post right hemicolectomy, 
resection of the ileum in 1972 and further resection in 1991.  

Thereafter, the RO in December 1991, granted a 60 percent 
rating under Diagnostic Code 7323 criteria from January 2, 
1991, for regional enteritis (Crohn's disease), post 
operative right hemicolectomy and resection of the terminal 
ileum.  The rating decision narrative indicated that 
increased severity of the veteran's condition was shown and 
that Crohn's disease was more properly rated by analogy to 
ulcerative colitis rather than irritable bowel syndrome.  

Other non-VA medical reports were received that included in 
late 1991 a colonoscopy impression of persistent versus 
recurrent Crohn's ileitis.  A hospitalization in 1994 for 
laparotomy noted the diagnosis of Crohn's disease of the 
terminal ileum.  A record of hospitalization in late 1994 
mentioned small bowel obstruction and Crohn's enterocolitis.  
Another colonoscopy with biopsy in 1995 showed a diagnosis of 
Crohn's colitis.  A duty status report form completed by a 
physician in late 1995 showed a diagnosis of regional 
enteritis (Crohn's disease). 

An August 1995 counseling report noted the veteran had 
Crohn's symptoms continuously since service without 
substantial improvement.  He apparently sought counseling in 
1977, again from 1984 to 1986 and in 1987, 1991 and 1993 
before his current treatment since mid 1995.  It was noted 
that in the 20 years as postal worker he had requested 
special consideration from his employer.  A November 1995 
medical report of treatment since 1992 mentioned evaluations 
in the early 1990's and symptoms that included ulceration at 
the anastomotic site.  




The veteran submitted several pages from a publication of the 
National Foundation for Ileitis and Colitis, Inc., that 
referred to Crohn's disease (ileitis) and ulcerative colitis 
and in part noted symptoms that occurred more often with 
Crohn's disease rather than ulcerative colitis.  In a 
December 1995 report a physician noted the veteran had a 
history of Crohn's disease, "or regional enteritis", in 
discussing the veteran's current ability to function in the 
workplace.   

The veteran was notified of the determination in January 
1992.  In March 1992 
correspondence to the RO he asserted a claim of clear and 
unmistakable error (CUE) in the rating he received from 1970 
to 1972.   In April 1992 he reasserted the claim of CUE in 
the original rating.  In October 1992 he expanded the appeal 
to include the effective date for the 60 percent rating based 
essentially upon the current rating scheme and Dr. T. W.'s 
report in 1973.  

The veteran asserted in early 1993 that the analogy to rate 
his disorder as irritable bowel syndrome rather than 
ulcerative colitis was incorrect.  He supplemented the record 
and substantive appeal argument with hearing testimony in 
1993 asserting the improper choice of rating codes prior to 
1991 as the basis for an earlier effective date.  He also 
characterized his health as fair since service but that it 
had gone out of control completely in the past two years.  
There was also a discussion regarding the change in rating 
criteria in the military records.  In late 1993 he added 
additional argument directed to error in the initial choice 
of rating criteria.  The argument at the Board hearing in 
late 1996 was directed principally to the incorrect choice of 
rating codes and his symptoms soon after service.   

A RO hearing officer in August 1993 granted a 30 percent 
rating for Crohn's disease from February 1970 through May 
1972 under Diagnostic Code 7323 criteria.  The rating 
decision shows, in essence, that procedural error allowed for 
review of the disability rating during that period without 
regard to finality.





In July 1996, Dr. T. W. reported that he had attended the 
veteran for several years beginning in 1970, and that he 
reported having had a laparotomy in 1969, with the resulting 
diagnosis of regional ileitis or Crohn's disease.  Other non-
VA medical records were received that showed treatment in 
1987 for migraine and Crohn's, stable with Imodium with one 
to two stools daily.   


 Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).



In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by 
analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in Sec. 4.14.  
38 C.F.R. §  4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400

Disability compensation. Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

A pending claim is an application, formal or informal, which 
has not 
been finally adjudicated.  A finally adjudicated claim is an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of 1 year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is 
the earlier.  38 C.F.R. §  3.160.

The Court has acknowledged that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Under the provisions of 38 C.F.R. § 4.114, in effect in 1970 
and currently, Diagnostic Codes 7325 (Enteritis, chronic) and 
7326 (Enterocolitis, chronic) provide for rating as for 
irritable colon syndrome.  

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) severe, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress 
shall be rated 30 percent.   Moderate irritable colon 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress shall be rated 20 percent.  A 10 percent 
rating is provided for a mild syndrome with disturbance of 
bowel function with occasional episodes of abdominal 
distress.  Diagnostic Code 7319. 

The rating schedule provides a 100 percent rating for 
pronounced ulcerative colitis resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  A severe disability, with 
numerous attacks a year and malnutrition, the health only 
fair during remissions shall be rated 60 percent.    
Moderately severe; with frequent exacerbations shall be rated 
30 percent.  Moderate ulcerative colitis with infrequent 
exacerbations shall be rated 10 percent.  Diagnostic Code 
7323.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The Board has reviewed the arguments in this well grounded 
claim in favor of the application of Diagnostic Code 7323 
criteria to the veteran's disability prior to January 2, 
1991.  The theory underlying the claimed retroactive 
application relies upon the interpretation, construction and 
application of the VA rating schedule.  

Basically, the argument is that Crohn's disease is not 
specified in any diagnostic code and therefore a rating by 
analogy to ulcerative colitis should be preferred to 
irritable colon syndrome retroactively in view of the recent 
RO rating determination.  As a result of the Court's decision 
in this case, the claim for an earlier effective date is not 
limited by the constraints of CUE analysis.  That the RO now 
prefers Diagnostic Code 7323 is significant since that rating 
scheme includes higher interval ratings of 60 and 100 
percent.  And, as the claim is properly viewed as a pending 
claim since May 1972, the effective date criteria could allow 
for the date of claim to control the effective date for 
increase, if entitlement is shown by an ascertainable 
increase in disability.  38 C.F.R. §§  3.400, 3.400(o)(2).

The Board is of the opinion that a higher rating is not 
warranted as the preponderance of the evidence is against the 
claim.  Initially, the Board has not ignored the argument 
directed to the different diagnostic codes cited by the 
military physical evaluation board and VA in the initial 
rating decision.  Although the military board in applying the 
VA rating schedule changed the Diagnostic Code to 7323 from 
7319,  VA in 1970 cited to Code 7325 which directed a rating 
as irritable colon syndrome under Diagnostic Code 7319. 

Where VA in such circumstances selects a different rating 
scheme, the choice must be explained.  The requirement is 
heightened where the disability has been rated as an unlisted 
condition by analogy to another disorder.  Horowitz v. Brown, 
5 Vet. App. 217, 224 (1993).  The diagnosis of the military 
physical evaluation board and VA in 1970 was regional 
enteritis, which is Crohn's disease.  Dorland's Illustrated 
Medical Dictionary, 558 (28th ed. 1994).   The applicable 
provisions of the VA rating schedule have remained 
essentially unchanged since 1970.   

Chronic enteritis, which is also synonymous with Crohn's 
disease, Dorland's Illustrated Medical Dictionary, 558 (28th 
ed. 1994); 522, 762 (25th ed. 1974), and chronic 
enterocolitis  (Diagnostic Codes 7325 and 7326, respectively) 
were rated as irritable bowel syndrome (Diagnostic Code 
7319).  Ulcerative colitis was given a specific listed rating 
under Diagnostic Code 7323.  

The choice of diagnostic codes is significant since higher 
interval ratings to 100 percent are available for ulcerative 
colitis whereas ratings for irritable bowel syndrome are no 
higher than 30 percent.  

An analogous rating may be assigned only where the service 
connected condition is unlisted.  Suttmann v. Brown, 5 Vet. 
App. 127, 133-34 (1993).  An analogous rating, one where a 
diagnostic code is not provided for a specific disorder, 
requires an evaluation under a code for a similar disorder or 
a code that provides a general description that may encompass 
many ailments.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). The test is whether the code selected is analogous to 
the ailment itself rather than analogous to the symptoms of 
an ailment.  The factors to be evaluated are function 
affected, anatomic localization and analogous symptomatology.  
Lendenmann v. Principi, 3 Vet. App. 345, 350-51 (1992).  See 
also 38 C.F.R. §§ 4.20, 4.21.  

Applying these principles to the matter at issue leads the 
Board to conclude that a rating under Diagnostic Code 7323 is 
inappropriate for Crohn's disease.  There can not be any 
reasonable dispute as to the correct rating scheme in view of 
the recognized relationship of the technically "unlisted" 
Crohn's disease, those listed disorders synonymous with 
Crohn's disease and the intended rating scheme.  The rating 
under Diagnostic Code 7319 was analogous to the ailment 
itself and is the choice to be applied.  Another significant 
factor is that ulcerative colitis is not diagnosed.  

The Board must observe that it would appear to assign an 
analogous rating for a disorder that is not diagnosed.  See, 
for example, Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).    And by definition, ulcerative colitis does not 
reference Crohn's disease.  Dorland's Illustrated Medical 
Dictionary, 352 (28th ed. 1994).  There have been many 
concurrent references in the record to Crohn's disease and 
enteritis, including biopsy findings compatible with Crohn's 
disease.  

The Board would also point out that Crohn's disease and 
ulcerative colitis were discussed separately in 1979 and 1983 
editions of the VA Physician's Guide for Disability 
Evaluation Examinations that mentioned both disorders.  This 
is noted for informational purposes and not as evidence 
supporting a medical principle. 

The representative has not articulated a rationale as to why 
the rating for Crohn's disease under a specific listed 
condition synonymous with Crohn's is inapplicable, 
particularly in view of the medical evidence that does not 
report ulcerative colitis.  It appears that the argument is 
that the ratings are higher for ulcerative colitis so it 
should be applied.  However, the regulations require a more 
disciplined approach in the selection of analogous rating 
criteria, which the RO should be aware of.  It was 
appropriate for the RO to apply the Diagnostic Code 7319 
rating elements prior to 1991 given that Crohn's disease is 
enteritis.  

The Board is not bound by the RO choice of Code 7323 
retroactively where the selection of the criteria is not in 
accord with the regulations and legal precedent.  See Butts 
v. Brown, 5 Vet. App. 532, 539-40 (1993); 38 C.F.R. § 19.5.   
In essence a decision that is not in accord with the law and 
regulations is void ab initio.  See, e.g., Best v. Brown, 10 
Vet. App. 322, 325 (1997) and Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995).  

For the purpose of this decision, the RO rating action in 
December 1991 is viewed as void ab initio as it is based upon 
a substantive standard less rigorous than required under the 
circumstances. See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 
280-81 (1992).  The rating in 1972 referable to Diagnostic 
Code 7319 criteria reflected the intended application of the 
rating schedule.  There was no inconsistency with the earlier 
reference to Diagnostic Code 7325 since enteritis was to be 
rated under Diagnostic Code 7319 criteria.  Proscelle, 2 Vet. 
App. at 629. 

As the Board finds that the rating scheme under Diagnostic 
Code 7319 is the proper one in this case, there is no basis 
for a higher schedular rating than the 30 percent which has 
been in effect since 1972.  



The frequency and intensity of the gastrointestinal symptoms 
during the period in question are not in dispute and the 
rating is protected.  In any event, 30 percent is the maximum 
schedular evaluation under Code 7319 and there was no 
alternative diagnosis, such as ulcerative colitis to invoke 
Code 7323.  The veteran does not have service-connected 
coexisting abdominal disorders to warrant application of 
38 C.F.R. §  4.114.   

However, the Board will address extraschedular entitlement 
for the period from 1972 to 1991, in view of the veteran's 
inability to work and the recent grant of a total 
compensation rating based on individual unemployability from 
November 1995 and the references to his employment history in 
the record.

The Board must find that the veteran's service-connected 
gastrointestinal disability has not rendered his disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards, thereby precluding assignment of a higher 
evaluation on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  

The information on file shows that the veteran was able to 
work for many years for the postal service without any 
significant problem mentioned until the early 1990's.  The 
medical history recorded since 1991 is presumed accurate 
regarding the extent of interference with work because of the 
Crohn's disease.  Viewed objectively, it would not support 
the conclusion that the disability picture was so exceptional 
or unusual.  There is also the veteran's statement on VA 
examinations prior to 1991 regarding the interference with 
work that does not appear to conflict with the history given 
in the 1990's.  From that history one may reasonably conclude 
that after surgery in the early 1970's he was able to 
function in the work place with self-treatment for the most 
part until the early 1990's. 


ORDER

An effective date earlier than January 2, 1991, for a 60 
percent disability evaluation for Crohn's disease is denied.



____________________________
RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

